Citation Nr: 0432646	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected lumbar sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from August 1990 to April 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), dated in July 2002.  In September 2004, the 
veteran offered testimony before the undersigned Veterans Law 
Judge during a hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2002, the RO granted service connection for lumbar 
sprain, and applied the criteria for limitation of motion of 
the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  The rating criteria for evaluating service-
connected disabilities of the spine were amended effective 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, General Rating Formula for Diseases and Injuries 
of the Spine (2004).  Lumbosacral strain is now rated under 
Diagnostic Code 5237 (2004).  The RO has not had considered 
the rating criteria as revised as of September 26, 2003, and 
this should be accomplished on remand.  

Additionally, in April 2004 the veteran's representative 
urged that the veteran now has neurological findings 
attributable to his service-connected lumbar sprain.  He 
cited to a finding in an October 2003 magnetic resonance 
imaging (MRI) report from the New England Baptist Hospital 
showing very mild disc bulging at L5-S1.  The representative 
has urged that an additional examination be conducted to 
ascertain the current manifestations of the service-connected 
lumbar sprain, and to specifically determine whether any 
current neurological findings are related to the service-
connected disability.  The Board finds that an examination 
would be helpful in assessing the manifestations of the 
veteran's service-connected lumbar sprain.  Any recent 
treatment records should also be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify all medical 
care providers that have recently treated 
him for lumbar sprain, and make 
arrangements to obtain these records.

2.  After associating with the claims file 
any available records received pursuant to 
the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his low back.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
necessary tests, including x-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should 
be provided.

The examiner should identify and describe 
in detail all residuals attributable to the 
veteran's service-connected lumbar sprain.  

The examiner should identify any orthopedic 
and neurological findings related to the 
service-connected lumbar sprain and fully 
describe the extent and severity of those 
symptoms.  The examiner should state 
whether or not the finding in the October 
2003 MRI showing very mild disc bulging at 
L5-S1 is related to the service-connected 
lumbar sprain.

The examiner should specifically document 
whether there is unfavorable ankylosis of 
the spine; loss of lateral spine motion 
with osteoarthritic changes or narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  

The examiner should conduct range of motion 
testing of the lumbar spine.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the low back is used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

If it is determined that intervertebral 
disc syndrome is associated with the 
veteran's service-connected lumbar sprain, 
the examiner should also document the 
number of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician."  Are there 
persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief?  Are 
there recurring attacks, with intermittent 
relief?

Any indication that the veteran's 
complaints of pain or other symptomatology 
is not in accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.

3.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  The RO should 
document its consideration of the September 
2003 regulatory revisions for rating the 
spine (as well as the September 2002 
regulatory revisions, if applicable).  See 
68 Fed. Reg. 51454-51456 (August 27, 2003) 
and 67 Fed. Reg. 54345-54349 (August 22, 
2002).  If the decision remains adverse to 
the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



